Case 5:17-cv-00262-SMH-MLH Document 236 Filed 02/12/21 Page 1 of 1 PageID #: 2709




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

  RAYMOND STAFFORD                                  CIVIL ACTION NO. 17-cv-262

  VERSUS                                            CHIEF JUDGE HICKS

  WALTER J STANTON III ET AL                        MAGISTRATE JUDGE HORNSBY


                                          ORDER

        For the reasons assigned in the Report and Recommendation of the Magistrate Judge

  (Doc.230) previously filed herein, and having thoroughly reviewed the record, no written

  objections having been filed, and concurring with the findings of the Magistrate Judge

  under the applicable law;

        It is ordered that Berkley’s Motion for Leave to File a Crossclaim Against Stanton

  and for Extension of the Deadline to File a Crossclaim (Doc. 200) is denied.

        THUS DONE AND SIGNED at Shreveport, Louisiana, this the 12th day of

  February, 2021.
